DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 16-29) in the reply filed on 11/2/2022 is acknowledged.
Claims 30-35 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the first cross sectional area of the first main line" and “the second cross sectional area of the second main line” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16, from which claim 17 depends, introduces the first connection site comprising a first cross sectional area and the second connection site comprising a second cross sectional area.  These elements appear to be distinct from the first cross sectional area and second cross sectional area in claim 17 which refer to the first main line and the second main line rather than the first connection site and the second connection site.  Therefore, while claim 17 recites the first cross sectional area and the second cross sectional area which presumably refers to the cross sectional areas introduced in claim 16, it appears that these are actually different elements.
Claim 23 calls for the cross section of the connection portion to be conical shaped cross section.  The scope of this limitation cannot be determined because a cross section implies a two dimensional shape while a conical shape is three dimensional.  Therefore, the scope of a “conical shaped cross section” cannot be determined.  Depending on the plane at which the cross section is taken, the cross section of a cone could be a variety of shapes such as a triangle or a circle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18, 21-25, 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guala (US 7,556,060).
Regarding claim 16, Guala discloses an insert piece (figs. 1-3).  The limitation “for a blood tubing set” is interpreted to be an intended use limitation.  Guala discloses that the insert is intended for use in a medical line such as an infusion or transfusion line (col. 2, lines 16-18) and therefore is capable of being used with a blood tubing set.  Guala discloses a first connection site, a second connection site, and a third connection site 3 (see fig. 2 annotated below).  The limitations “configured to couple to a first tubing portion of the blood tubing set”, configured to couple to a second tubing portion of the blood tubing set”, and configured to couple to a third tubing portion of the blood tubing set” are interpreted to be functional limitation.  The connections sites of Guala are capable of being coupled to any type of fluid conduit, including portions of a blood tubing set.  Guala discloses a first main line configured to conduct a first liquid through the insert piece, wherein the first main line is fluidly coupled to the first connection site and the second connection site (see fig. 2 annotated below), a second main line configured for conducting the first liquid through the insert piece (see fig. 2 annotated below), wherein the second main line is fluidly coupled to the first connection side and the second connection site, and a secondary line configured to conduct a second liquid into the first and second main lines (see fig. 2 annotated below), wherein the secondary line is fluidly coupled to the third connection site (see fig. 2 annotated below), the first connection site comprising a perfusable lumen having a first cross sectional area (see fig. 2 annotated below), the second connection site comprises a perfusable lumen having a second cross sectional area, and the second main line comprises a perfusable lumen having a third cross sectional area (see fig. 2 annotated below).

    PNG
    media_image1.png
    582
    858
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    558
    872
    media_image2.png
    Greyscale

Regarding claim 18, Guala discloses that he secondary fluid line is in fluid communication with a source of infusion solution (col. 2, lines 40-43).
Regarding claim 21, Guala discloses that the connection portion is arranged along a flow direction of the first liquid (shown by arrows in fig. 2) between the first main line on a first side and the second connection site of the second side (see fig. 2 annotated below).

    PNG
    media_image3.png
    567
    838
    media_image3.png
    Greyscale

Regarding claim 22, Guala discloses that the connection portion comprises a cross section (as can be seen in fig. 2 above) that enlarges along the flow direction (enlarges toward apex of restriction 14).
Claim 23 calls for the cross section of the connection portion to be conical in shape.  Guala shows that the cross section of the connection portion has a rounded shape as can be seen in fig. 2.  As noted above, the scope of a “conical shaped cross section” cannot be determined because a cross section is understood to be a two dimensional surface, while a conical shape is three dimensional.  The rounded shape of the connection portion of Guala is interpreted to be a conical shaped cross section because it is rounded and a cone may have a rounded cross section.
Regarding claim 24, Guala discloses a through-opening 12 arranged between the first main line and the second main line (col. 2, lines 45-46; figs. 2, 3).
Claim 25 calls for the insert piece to comprise two or more components welded or guided to each other.  This is interpreted to be a product by process limitation.  Such limitations are not limited to the recited manipulations, but rather the structure implied by such manipulations (see MPEP 2113).  In this case, the structure resulting from two or more components welded or glued together is a unitary body.  Guala shows that the insert includes two or more components – at least main conduit 2 and connection 3 – that are fixedly connected, and therefore Guala meets the scope of the claim limitation.
Regarding claim 27, Guala shows that the first main line is an integral part of the insert piece (fig. 2).
Regarding claim 28, the first liquid is functional recited in claim 16 - “configured to conduct a first liquid” – and therefore the further limitation in claim 28 drawn to the first liquid is also functionally recited.  Guala is capable of conducing blood through the first main line and the second main line.
Regarding claim 29, the second liquid is functional recited in claim 16 - “configured to conduct a second liquid” – and therefore the further limitation in claim 29 drawn to the first liquid is also functionally recited.  Guala is capable of conducting an infusion fluid through the first main line and the second main line.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guala.
Regarding claim 17, Guala appears to show that the sum of the cross sectional area of the first main line and the cross sectional area of the second main line is smaller than the cross sectional area of the first connection site (see fig. 2 annotated below), however it is understood that the figures are not necessarily drawn to scale.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the elements of Guala are relatively sized as claimed because they appear to be arranged as such in the figures.  Additionally, the first cross sectional area is arranged to create a venturi effect, and therefore it is understood to be significantly reduced in cross section.
Regarding claim 19, Guala appears to show that the third cross sectional area (in the alternative case shown above wherein the 3rd cross sectional area is located in the first main line) is substantially half as large as the first cross sectional area (see fig. 2 annotated above).  However, it is understood that the figures are not drawn to scale.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the elements of Guala are relatively sized as claimed because they appear to be arranged as such in the figures.
Regarding claim 20, Guala appears to show that the third cross sectional area (in the case shown above wherein the 3rd cross sectional area is located in the second main line) is less than half as large as the first cross sectional area (see fig. 2 annotated above).  However, it is understood that the figures are not drawn to scale.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the elements of Guala are relatively sized as claimed because they appear to be arranged as such in the figures.
Allowable Subject Matter
Claim 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or fairly suggest the first main line, second main line, or portions thereof being tubes inserted into a tube intake in fluid communication with the first connection site or the second connection site, in combination with the features of the invention, substantially as claimed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783